 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization,except to the extent that this right may be affected by an agreementexecuted in conformity with Section 8 (a) (3) of the Act.KNICKERBOCKER PLASTIC CO.. INC.Employer.Dated................By..............................................................................................(Representative)(Title)This notice must remain postedfor 60 daysfrom the date hereof,and must not be altered,defaced,or coveredby any othermaterial.OHIO FERRO ALLOYS CORPORATIONandWILLIAM J.BARICSKA,JAMESVANCHURA,LOUISBERNARDO,LEWIS PALMER, WALTER ORZOLEK, DAVID W. MORGAN,EDWIN LOWE HOOD, PETER A. SAVAGE, KARL W.KINDBERG, JOHN STAN, FRANK J. KUTKAL, JR., STAN-LEY ZUBOSKI, EDWARD CHRISTOPHER, PETE DAGRAVE,EDWIN E. NIXON, CHARLES W. SOLAK, R. R. HELMA,JAMES A. MILLER, MIKE MORAN, JR., HAROLD GRIMIN-GER, EDWARD SMITH, CLARENCE HOOD, JR., ANDYKLIKA, JOHN TAYLOR, WILLIAM J. SIMPSON, LOUISZALENSKI, JOHN A. KALO, HERMAN JOHNSON, WILLIAMF.SABOTA, JOSEPH W. FRANCZAK, JOSEPH OTTO,MARY S. JONES, EDWARD DOLEZAL, AND CHARLES T.MOORE. Case No. 8-CA-650. April 30, 1953DECISION AND ORDEROn November 20, 1952, Trial Examiner Thomas S. Wilsonissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in and was engagingin certain unfair labor practices within the meaning of Section8 (a) (1) and (3) of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adoptsthe TrialExaminer's findings,conclusions,and recommenda-tions,with the following additions and modifications.iAs stated in the Intermediate Report, the United Mine Workersstruck for recognition at 6 a. m. on November 17, 1951. Laterthatmorning the Respondent advised the union officers that aiThe TrialExaminer erroneously reported that one of the complainantswho took aleadingrole in prevailing upon the employees to file charges,had been elected president of the UnitedMineWorkers' Local in theRespondent's plant.The TrialExaminer apparently referred toemployeeLewisPalmer.The recordshows, and we find,that Palmerhad notbeen electedpresident of the Local and that he had not held any other office inthe Union.104 NLRB No. 73. OHIO FERRO ALLOYS CORPORATION543rival claim for recognition had been received, but the strikecontinued. On the 20th the Union learned for the first time thatthe day before United Steelworkers of America, CIO, had fileda representation petition with the Board's Regional Office. TheUMW thereupon offered to terminate the strike and to returnall the strikers to work; no agreement was reached.Finally,on November 24, the strikers offered to return unconditionallybut the Respondent refused to reinstate them. Only 3 of theoriginal 58 strikers have since been recalled.We agree with the Trial Examiner's ultimate conclusionthatthe strike was at all times lawful and that therefore when thestrikers offered to abandon it they were entitled to reinstate-ment. We do not, however, adopt his subsidiary finding that,from November 20 on, immediate recognition remained anobjective of the strike activity. On thisquestion,the pertinentfacts are as follows:On November 20, 1951,representatives of the Respondentand of the UMW metto agree on the terms of a State courtinjunction to regulate the picketing at the Respondent's plant.Immediately upon learning of the rival petition during theconference,DiStefano,the Union's representative, offered tocall off the strike and to return all the employees to work. Heasked the Respondent to reinstate all the employees,to assistin expediting a Board election on the Steelworkers'petitionand, in the event the Steelworkers lost the election,to hold aquick privately conducted election to afford the UMW anopportunity to prove its majority status. The conference wasadjourned to permit the Respondent's representatives todiscussthis offer among themselves. When the conference was resumedthe Respondent'spresident,Cunningham, stated that he wouldnot take back two strikers,Neagos and Minozzi, because theyhad been convicted in a local court of assaulting a nonstrikingemployee. Consideration of the proposed settlement was dis-continued on this note.As a witness at the hearing,Cunninghamadmitted that the only reason why the Respondent broke off thediscussion on November 20, and why the strike was not settledthen and there,was his refusal to reinstate Neagos and Minozzi.The next day DiStefano met with Harris, the Respondent'spersonnel director,who tried to persuade him to abandon theUMW insistence on immediate reinstatement for Neagos andMinozzi. DiStefano refused to yield on the two men, but saidthat he would submit the matter to the union membership. OnNovember 24 a unionmeeting washeld.After Neagos andMinozzi declared their willingness to step aside so as not tojeopardize the chances of a strike settlement,themembersvoted to terminate the strike unconditionally and immediatelyreported back to the plant as a group and offered to work.On these facts,and onthe recordas a whole,it is clear thaton November 20 the UMW abandoned its original objective ofimmediate recognition as majority representative.Its explicitoffer to return all the employees to their work, coupled withthe request that the Respondent speed a Steelworkers'election,in which the noncomplying UMW could not participate, Can leadto no other conclusion. To hold that the purpose of the strike 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDremainedimmediate recognition, would be toignore, andindeed, to contravene the Union's expressedintention of provingitsmajority by an election at a future date. Moreover, theRespondent'sadmission,consistent with the testimony of theGeneral Counsel'switnesses,that the strike would have endedbut for the dispute over Neagos and Minozzi, is practically anagreementbetween the contending parties as to the objective ofthe strike after November 20. We conclude, therefore, contraryto'the Trial Examiner, that from November 20 to 24 when thestrikers offered to return unconditionally, the Union continuedthe strike, not for the purpose of winning recognition, but rathertoobtain reinstatement for the two employees whom theRespondent deemed objectionable.Apart. from any consideration of the Respondent's right torefuse to take back Neagos and Minozzi, the strike, underwell-established Board precedent, remained entirely lawful.'In these circumstances it is unnecessary to decide what therights of the Respondent or the strikers would have been hadthe original objective of the strike not been abandoned. Ac-cordingly,we do not adopt the Trial Examiner's commentsupon the legal consequences of a strike for recognition con-tinuing in the face of a rival representation petition.As the strike was a protected concerted activity, the strikersnever lost theirstatusas employees within the meaning ofSection 2 (3) of the Act.' By requiring them to make individualapplications for employment when they offered unconditionallyto abandon the strike, the Respondent clearly indicated that itdid not intend to afford them their statutory rights to rein-statement4 In pursuing such a policy of treating the strikersas new employees, the Respondent, by this conduct alone,deprived them of their rights in violation of the Acts The Re-spondentconcedesthat there was need immediately for aconsiderable number of employees on November 24, 1951.Without regard to the Respondent's assertionas to preciselyhow many openings were in fact available on that date, we findthat even if the regularly available jobswere lessthan thenumber of former strikers applying for such jobs, all suchapplicantswho were denied reemployment were discriminatedagainst whenthe Respondent failed to reinstate any of them to=Cf. Happ Brothers Company, 90NLRB 1513.N.L.R.B.v.Remington Rand,Inc.,130 F. 919, 927; N. L. R. B. v. Mackay Radioand Telegraph Company, 304 U.S. 333.We findno merit inthe Respondent's exception that the record does not supportthe TrialExaminer's finding that the employees offered toabandon thestrike again on November 24.In addition to the evidence reported in the intermediateReport showing thatthe strikers, asa group,accompanied by union officers,reportedto the plant on the 24th and told the Re-spondentthat theyhad abandoned the strike and were availablefor work, therecord containsa revealing conversation between DiStefano,the unionrepresentative,and Harris, thepersonnel director.On the afternoon of thesameday,Distefano called Harris on the telephoneand said,"I thought we could get together and get this thing settled and get theboys back towork." Harris replied,"Well. Joe, I amafraid you are too late."Harris' statement leavesno doubt as to both the Respondent's awareness of the employees'desire to return to workthat day and its unwillingness to takethem back.'James Thompsonand Co., 100 NLRB 456; St. Mary's Pipe Company, 54 NLRB 1226. OEHO FERROALLOYS CORPORATION545the availablejobs.$Accordingly, we find, like the Trial Exam-iner, that by denying reinstatement to the entire group ofstrikers on November 24, 1951, the Respondent violatedSection8 (a) (3) and (1) of the Actas toall of them.THE REMEDYAs the Trial Examiner recommends, proper remedy of themass discrimination found requires reinstatement of theemployees who were unlawfully mistreated because of theirconcerted activity. We agree with the Trial Examiner's conclu-sion that on the facts of this case the Respondentis not nowrelieved of its obligation to reinstate the 46 returning strikersnamed in the complaint, merely because it hired certainadditional unskilled workers during the short-lived strike. TThe Respondent argues that regardless of any other factscontained in the record, we must hold that for each employeewho was hired during the strike, one of the strikers lost everyright to reinstatement. On this remedy issue of the case, wedeem the following facts to be pertinent:The Respondent opened the plant here involved on October 3,1951, when the first furnace was turned on. A second furnacewas put into operation on November 13, 1951, 4 days before thestrike, and a third early in January 1952. During this period ofexpansion, for which definite plans had been made far in advance,theplantwas in a "shakedown stage." Employees werecontinuously hired as laborers and at a later stage assigned tovarious classifications,noneofwhich, however, requiredskilled work.When the strike started on November 17, there were 79employees in the unit; 58 participated in the strike. BetweenNovember 17 and November 24, when the strikeended, 30 newemployees were hired and started work. Within the next 6 daysthe Respondent hired 40 more employees, all of whom were atwork by December 9, 1951. The planned expansion continuedsteadily,but the record does not show the specific dates oflater hirings. Three strikers, Robert Kelly, Talek, and Walker,were put back to work in late December and early January. ByApril 1952, when the Board conducted an election for theSteelworkers, there were approximately 177 eligible employees,including 65 whose ballots were challenged but never opened.The bulk of the challenged ballots was cast by strikers whohad been denied reinstatement.If the group of employees in the bargaining unit had consti-tuted a permanent and fixed complement before and after the6Brown and Root Incorporated,et al.,99 NLRB1031, enforced in pertinent part 203 F.2d 139(C. A. 8).7 The complaint originally listed 53 strikers;by amendment at the hearing the number wasreduced to 49.The TrialExaminer recommends a dismissal of the complaint as to 3 ofthese:Andy Klikabecause he was a supervisor,Mike Moranbecause he had been dischargedfor cause before the strike, andEdward Smithbecause he had been in a hospital for a weekafter the strike and it does not appear that he ever returned or participated in the strike.As the recordsupports these findings, and as no exceptions were filed to these recom-mendations,we have adoptedtheTrialExaminer's recommendations as to Klika,Moran.and Smith. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikeevents, there would be merit in the Respondent'sargument.As the Board has consistently held, an employer isprivileged to replace economic strikers "in order to carry onhis business"; $ although an economic striker retains his statusas an employee for purposes of reinstatement to his formerposition,' the employer is not required to dismiss a permanentreplacement in order to make room for the striker. Under suchcircumstances, the number of permanent replacements hiredduring an economic strike who are still at work when thestrikersmade application directly reduces the number ofstrikers entitled to reinstatement. 10 On the particular facts ofthis case, however, we cannot infer, as the Respondent wouldhave us do, that the 30 employees put to work during the strikeand still at work at the time of the strikers' application werehired only in order permanently to replace the strikers.The organization of the Respondent's plant had not beencompleted before the strike started, nor had its employeecomplement reached its planned peak. On the contrary, theplant was in the process of steady expansion and day-by-dayhiring was continuous before, during, and after the strike.Nothing in the record supports the Respondent's contentionthat it had abandoned its expansion plans when the strike startedand that all hirings during the strike were limited to replace -ment of the strikers. Rather, as all employees, new-and old,were unskilled laborers indistinguishable as to abilities andinitial duties, the Respondent's labor force was essentially anamorphous, continuously increasing, overall employee comple-ment.That the Respondent's purpose in the hirings throughout thisperiod was not purely to protect its economic position, is alsoshown by its treatment of the strikers during the first few daysafter November 24, while it was taking on 40 new employees.Although the great mass of strikers who had unconditionallyoffered to return to work milled about the plant for a day ortwo after abandoning the strike, none was put to work. Moreover,11of them yielded to the Respondent's improper insistencethat they execute applications as new employees, but werenevertheless ignoredwhile other unskilled workmen were beinghired. The privilege of replacing economic strikers is intendedas a shield against the economic impact of the strike. In thiscase, the Respondent is attempting to use it as a sword todestroy the reinstatement rights of striking employees.As we consider the Respondent's demonstrated discriminatorymotivation against the strikers as a group, together with theconcomitant plant expansion, which was more than sufficient toembrace all of the returning strikers, we are persuaded thatbut for their concerted activities the Respondent would haverestored all of them to their work. Therefore we hold, likethe Trial Examiner, that the accretions to the employee group9Arthur D.Wiltse d/b/a The AnnArbor Press,85 NLRB 58.63, enforced 188 F. 2d 917(C.A. 6).9Columbia Pictures Corporation,82 NLRB 568.'ON. L.R. B. v. Mackay Radio & TelegraphCompany, 304 U. S. 333,395, 346. OHIO FERRO ALLOYS CORPORATION547duringthe strikeare insufficient reason to deny reinstatementto any of the complainants.Indeed,the recordamplysupportsthe conclusionthat the Respondentwould have added the 30employees even if the strike had never occurred.Because 3 of the complainants,Robert Kelly,Talek, andWalker, have alreadybeen restored to their jobs, we shall notorder reinstatement for thembut shalllimit the remedy intheircasestoback payfor the period of discriminationagainst them.However,in the entire circumstances of thiscase,we see no reason for denying reinstatement to any ofthe othercomplainants,and shall order reinstatement of all43 whose names are set out in theattached Appendix A.ORDERU on the entire record in the case and pursuant to Section10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent, OhioFerro Alloys Corporation,Canton,Ohio,its officers,agents,successors,and assigns,shall:Cease and desist from:(a)Discharging or refusing to reinstate employees in con-sequence of or by reason of their participation in lawful strikeor other concerted activities.(b)Discouragingmembership in a union of the employeesown choice by discriminating in regard to the hire and tenureof employment of its employees.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assist alabor organization of their own choosing,to bargain collectivelythrough representatives of their own choosing,and to engagein concerted activity for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any or allof such activities,except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment,as authorized inSection 8(a) (3) of the Act.2.Take the following affirmative action,which the Boardfinds will effectuate the policies of the Act:(a)Offer to the employees listed in Appendix A hereinimmediate reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority orother rights and privileges,dismissing,ifnecessary, allpersons hired on or after November 25, 1951,in the mannerprovided in the section of the Intermediate Report entitled"The Remedy."(b)Make whole all those employees listed in said Appendix Aand employees Robert Kelly,Julius Talek,and Walter J. Walkerforany loss of pay they may have suffered by reason ofRespondent'sdiscrimination against them,in the mannerprovided in the section of this Intermediate Report entitled"The Remedy." 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its Brilliant, Ohio, plant, copies of the noticeattached hereto and marked "Appendix B."11 Copies of saidnotice,to be furnished by the Regional Director for the EighthRegion,shall,after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for the Eighth Region inwriting,within ten (10) days from the date of this Order, whatsteps the Respondenthas taken to comply herewith.It In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ABaricska,William J.Bechtel, RichardBernardo, LouisBriggs, JosephChristopher, EdwardCzapp, George J., Jr.DaGrave, PeteDolezal, EdwardFortz, MikeFranczak, Joseph W.Griminger, HaroldHelms,Robert F.Hood, Clarence, Jr.Hood,Edwin L.Hutkai, Frank J., Jr.Jones,Mary S.Johnson,HermanKalo,John A.Kelly, ThomasKemo, HenryKindberg, Karl W., Sr.Mamula, EliMcGraw, Robert E.Miller, James A.Moore,Charles T.Morgan,David W.Nixon, Edwin E.Orzolek, WalterOtto, JosephPalmer, LewisSabota, William F.Savage,Peter A.Simpson, William J.Skeen, RoySolak, Charles W.Stan, JohnTaylor, JohnVanchura, JamesWaligura, JosephWhiting, Elmer L.Yanczura, Edward G.Zalenski, LouisZuboski, StanleyAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decisionand Order of the National LaborRelationsBoard, and in orderto effectuate the policies oftheNationalLabor Relations Act, we hereby notify ouremployees that: OHIO FERROALLOYS CORPORATION549WE WILL NOTdischarge or refuse to reinstate em-ployees in consequence of or by reason of their participa-tion in lawful strike or other concerted activities.WE WILL NOTin any manner interfere with, restrain,or coerce our employees in the exercise of their right toself-organization,to form labororganizations,to join orassistany labororganization,to bargaincollectivelythrough representatives of their own choosing, and toengage in concerted activities for the purposeof collectivebargaining or other mutual aid or protection,and to refrainfrom any or all of such activities except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section8 (a) (3) of the Act.WE WILLoffer to the employees named below immediateand full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority orother rights and privilegespreviouslyenjoyed, and makethem whole for any loss of pay suffered as a result of thediscrimination.Bariscka,William J.McGraw, Robert E.Bechtel, RichardMiller,James A.Bernardo,LouisMoore,Charles T.Briggs, JosephMorgan, David W.Christopher,EdwardNixon,Edwin E.Czapp, George J., Jr.Orzolek, WalterDaGrave, PeteOtto, JosephDolezal, EdwardPalmer, LewisFortz, MikeSabota, William F.Franczak, Joseph W.Savage, Peter A.Griminger,HaroldSimpson,William J.Helms, Robert F.Skeen, RoyHood, Clarence, Jr.Solak, Charles W.Hood, Edwin L.Stan, JohnHutkai, Frank J., Jr.Taylor, JohnJones, Mary S.Vanchura, JamesJohnson, HermanWaligura,JosephKalo, John A.Whiting, Elmer L.Kelly, ThomasYanczura,Edward G.Kemo, HenryZalenski, LouisKindberg, Karl W., Sr.Zuboski,StanleyManula, EliWE WILL makethe employees named belowwhole forany loss of pay suffered as a result of the discrimination:Kelly, RobertTalek,JuliusWalker, Walter J.All our employees are free to become or remain membersof any labor organization. We will not discriminate in regardto hire or tenure of employment or any term or condition of283230 0 - 54 - 36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment against any employee because of membership inor activity on behalf of any such labor organization.OHIO FERRO-ALLOYS CORPORATION,Employer.Dated ................By.................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEThis matter arises upon a complaint dated July 11, 1952,1 by the General Counsel 2 of theNational Labor Relations Board, herein called the General Counsel and the Board, respec-tively, through the Regional Director for the Eighth Region (Cleveland, Ohio). against OhioFerro Alloys Corporation, herein called the Respondent, which alleged, in substance, thatthe Respondent had in various enumerated ways since or about November 1, 1951. interferedwith, restrained, and coerced its employees and that on or about November 17, 1951, theemployees of the Respondent ceased work concertedly and went on strike, which strike endedon or about November 24, 1951, when the various named employees applied forreinstatementbut that the Respondent refused to reinstate the said employees because they had assisted orhad become members of the United Mine Workers Union, hereinafter called the Union orUMW, or had participated in the strike of November 17, and that thereby the Respondent hadengaged in unfair labor practices affecting commerce within the meaning of Section 8 (a) (1)and (3) and Section 2 (6) and (7) of the Labor Management Relations Act of 1947, 61 Stat. 136,herein calledthe Act.The Respondent duly filed its answer admitting certain allegations ofthe complaint but denying the commission of any unfair labor practices. Copies of the variouscharges, complaint,and notice of hearing thereof were duly served upon the Respondent andthe individuals involved.Pursuant to notice a hearing was held between July 28, 1952, and August 1, 1952, inclusive,at Steubenville, Ohio, before theundersignedTrial Examiner. The General Counsel and theRespondent were represented by counsel.All parties participated in the hearing and weregiven full opportunity to be heard,to examine and cross-examine witnesses,to introduceevidence bearing upon the issues,to present oral argument,and to file briefs and proposedfindingsof fact or conclusions of law or both The General Counsel and the Respondentargued orally at the conclusion of the hearing and the Respondent on September 9, 1952,filed a written brief.Upon the entire record in the case and from his observation of the witnesses,the under-signed makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTOhio Ferro Alloys Corporationis,and has been at all times material herein, a corpora-tionduly organized under and existing by virtue of the laws of the State of Ohio with itsprincipal office in Canton,Ohio.Itowns and operates plants in Tacoma, Washington,Phflo,Ohio,and Brilliant,Ohio,where it is now and has been continuously engaged in the manu-facture of ferro-alloys. The Respondent,in the course and conduct of its business opera-1The complaint is based upon original charges filed by various individual complainantson and after December 12, 1951, and subsequent amended and additional charges filed bythese individuals, the last of which was filed on May 21, 1952.2 The term specifically includes the counsel for the General Counsel appearing at thehearing. OHIO FERRO ALLOYS CORPORATION551tions,annually causes and has continuously caused,atall times mentioned herein, itsfinishedproducts,having a total value in excess of $25,000, to be sold,transported, anddelivered in interstate commerce to and through the States of the United States other thanthe State of Ohio from its plants within the State of Ohio.The Respondent,in the course andconduct of its business operations,annually causes and has continuously caused,at all timesmaterial herein,its finished products,said finished products having a total value in excessof $50,000, to be sold to the Timken Roller Bearing Company and Republic Steel Corpora-tion,each of which,in turn,annually causes and has continuously caused, at all timesmaterial herein,their products,having a total value in excess of $25,000, to be sold,trans-ported, and delivered in interstate commerce to and through the States of the United Statesother than the State of Ohio from their plants within the State of Ohio.The Respondent admits, and the undersigned finds, that the Respondent is engaged incommerce within the meaning of the Act.ILTHE LABOR ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 50, and United Steelworkers of America, CIO,herein called the Steelworkers,are labor organizationsadmitting to membership employeesof the Respondent.III.THE UNFAIR LABOR PRACTICESA.Chronologyof eventsThe facts of this case are very simple.The law applicable thereto is not. In addition tobeing simple the facts of this case are hardly in dispute except for a difference of about24 hours between the witnesses for the General Counsel and those for the Respondent re-garding events occurring on and after November 24,1951.However,due to various tech-nicalities introduced into the field of labor relations by the Taft-Hartley Act,a complicatedlegal situation has arisen from these simple facts.When the instant case arose the Respondent was operating three separate plants. One ofthesewas located at Philo,Ohio, on Muskigum River, a few miles south of Zanesville,Ohio.A second was at Tacoma,Washington.The plant involved in this case was locatednear Brilliant,Ohio,a few miles south of Steubenville,on the Ohio River.The Philo plant is the oldest of these three.The employees at this plant have been repre-sented for the purposes of collective bargaining since 1937 by the United Steelworkers ofAmerica,CIO. Employees at the Tacoma plant have been represented by this same Unionsince an N.L.R.B. election and certification in 1942.During World War II, the Companyoperated a third plant at Wenatchee,Washington,which was owned by the Defense PlantCorporation.The employees at the Wenatchee plant were represented by the Laborersand Hod Carriers Union,AFL, following an N.L.R.B. election and certification.Construction of the Brilliant plant began early in 1951.A few employees were hiredbeginning in July.Operations at this plant actually commenced on October 3, 1951, whenthe first of 3 $450,000 furnaces was turned on. At this time, more employees were hired,bringing the total number of employees to around 55 at that time.A second furnace was putintooperation on November 13, 1951;and in an anticipation of this, and of cleanup workwhich had to be done upon completion of the construction of this furnace, additional em-ployees were hired,so that as of November 16, 1951,there was d total of 93 employees atthis plant, including 5 plant-protection personnel and 8 supervisory personnel.Beginning about the time the first furnace went into operation on October 3, 1951, theUnitedMine Workers began a campaign to organize the Respondent's employees at theBrilliantplant.R.D.Crawford,then plant superintendent,maintained close watch overthis development through reports coming to him from his lower supervisory personnel.As is common knowledge United Mine Workers has never seen fit to comply with therequirements of Section 9 (f), (g), and(h) of the Act,which require the filling of non-Com-munist affidavits by union officers with the Board and the filing of financial and other datawith the Secretary of Labor.By the terms of the Act this failure to comply deprives UnitedMine Workers of the right to avail itself of the processes of the Board in matters of repre-sentation as well as of unfair labor practices.This fact complicates this whole case andexplains most of the subsequent events herein.By registered letter dated November 13,1951,and received by the Respondent at Brilliantthe following day, United Mine Workers informed the Respondent that it was the representa-tive of the majority of the Respondent's employees at the Brilliant plant and requested theRespondent to so recognize and bargain with it on behalf of those employees.This letter was 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDforwarded to, and receivedby, JohnP.Harris,I Respondent's personnel director, at theRespondent's main office at Canton,Ohio,on November 15, 1951.Also on November 15, 1951, Harris testified that he received a telephone call in Cantonfrom one Goss,an official of the Steelworkers,who orally requested that the Respondentbargain with his Union,claiming that a majority of the Respondent's employees at Brillianthad become membersof that Union.4Harris answered that the Respondent was unable torecognize and bargain with the Steelworkers because of the conflicting claim to recognitionwhich he had already received from United Mine Workers.On November16, 1951,Joseph DiStefano,regional director of UMW, called at the Brilliantplant and requested the guard,Chief of Police Larke,for permission to see SuperintendentCrawford,telling Larke that he desired to discuss the matter of recognition and bargainingwith Crawford.Upon orders from Crawford,Larke,who also handled at least part of thelabor relations work at the plant,6then informed DiStefano that the Respondent's officialswere busy in the plant and unable to see him that day but would see him the following dayifhe would return.DiStefano left with a remark to the effect that tomorrow night might betoo late as the employees were in the mood to strike.About 6 a.m. on Saturday,November 17, 1951, the Respondent's employees struck andbegan picketing the Respondent's plant because of the Respondent's failure to meet withUMW to discuss recognition and bargaining.All parties agreed thatthe UMWwas strikingfor recognition.The Respondent's records proved that out of a total nonsupervisory em-ployment of 79 employees,58 ceased work in concert on November 16, and that only 21employees continued to work during the strike.In order to keep the 2 furnaces operating,theRespondent was forced to transfer personnel from its Philo plant to Brilliant and toadvertise for employees.About 7:30 a. in.,or slightly, thereafter, DiStefano met with Respondent's president, Mr.Ronald Cunningham,at the plant gate where he again demanded that the Respondent recog-nize and bargainwith UMW.In answer Cunningham advised DiStefano that "We would meetwith no union in connection with recognition;that the employees of that plant or any otherplantwould have the right to vote, a secret vote, for the Union of their choice, and that wewould not become embroiled in an unfair labor practice of recognizing a union by the mannerwhich he was attempting."DiStefano replied that he would continue to picket the plant untilthe Respondent recognized the Union. That ended the conference and the strike continued. 6By letter dated November 17, 1951. Harris from Canton answered UMW's request forrecognition by refusing on the ground that there were conflicting claims for recognitionmade by United Mine Workers and by the Steelworkers and thus the Respondent was requiredto await an N.L.R.B. certification before recognizing either Union. 7On Monday,November 19,theRespondent sought injunctive relief in the State courtagainst the mass picketingwhich wasgoing on at its plant.On Tuesday,the parties metin the offices of the Respondent's Attorney Albaugh in Steubenville and agreed upon theterms of the injunction which thereafter issued.Itwas during this conferencethat the UMWlearned that the Steelworkers had that day filed with the Board a petition for certificationto become the bargaining agent for the Respondent's employees.At this same meeting, either just before or just after receiving the above informationregarding the Steelworkers'petition,DiStefano offered to call off the strike and returnall the employees to work if the Respondent would reinstate all the employees,assist ingetting a prompt election on the Steelworkers'petition and, in the event that the Steelworkerslost that election,hold a quick privately conducted election to determineif UMWrepresentedamajority of the Respondent's employees and thereafter recognize United Mine Workersif it won that election.However,on the previous Sunday, two striking employees had beenarrested for assaulting a nonstriking employee and tried and convicted before the mayorsPrior to his 12-year employment by the Respondent, Harris had been employed as anorganizer for the Steelworkers.4Although not doubting at all that this call occurred,subsequent events cast grave doubtsupon the accuracy of the claims made by Goss therein.SLarke and the other witnesses for the Respondent were a bit confused as to just whenLarke assumed his duties in the personnel field.$Besides the testimony of Cunningham quoted above, there is evidence in the record,which the undersigned credits, that Cunningham also informed DiStefano that the Steelworkersclaimed to represent a majority of the Respondent's employees and that he had legal adviceto the effect that the United Mine Workers strike was illegal.tof course, under the terms of the Act, it was impossible for UMW to petition the Boardfor certification,to appear upon any election ballot, or to be certified by the Board. OHIO FERROALLOYS CORPORATION553of Brilliant.8 Because of this incident Respondent refused to reinstate the two employeesinvolved.The question of the reinstatement of these two men proved to be the stumblingblock to the proposed settlement at this time so that the strike continued in full force andeffect.On Wednesday,November,21,DiStefano and Harris met at lunch to discuss the matterfurther but again reached an impasse over the reinstatement of these two employees.Duringthismeeting Harris advised DiStefano to act quickly because the Respondent was replacingthe strikers rapidly through their advertising methods.DiStefano agreed that he would letHarris know what the men decided.Nothing further was done until Saturday, November 24, 1951, when a union meeting washeld in Yorkville,Ohio,atwhich the employees voted to abandon the strike and to makethemselves available for work at the Respondent's plant.The two employees involved inthe assault case agreedthat theydid not desire to return to the Respondent's employ andadvised the men to proceed without them.9Immediately following the meeting at Yorkville on November 24, the men,together withUnitedMine Workers' officials,drove to the Respondent'splant where the Respondentwas notified that the Union had voted to abandon the strike and that the employees weremaking themselves available for work.Itwas also arranged that all groups of strikersshould enter the plant for the purpose of securing their paychecks,this being the regularpayday at the plant.About 5 p. m. Harris received a telephone call from DiStefano in whichhe was informed that the strikers had voted to abandon the strike and were available forwork.Harris agreed,but was unable,to notify Cunningham and call DiStefano back. ioOn Sunday,November 25, Harris was again informed by Organizers Sabatino and Straussthat the men had voted to abandon the strike and desired to return to work.Harris answeredthat,as he was not a production man, he did not know the Respondent's personnel needsas the Respondent had hired a number of men during the strike and requested a postpone-ment of the meeting until Superintendent Crawford returned to the plant that afternoon withhiswork schedule so that the Respondent could figure out how many men it needed.Subse-quentlywhen Crawford did return to the plant,thismeeting was reconvened at which timeHarris informed the union officials that the strikers would have to file new applicationsforwork and would be treated as applicants for employment just as though they had neverbeen in the plant previously.During both these meetings on Sunday,strikers were present dressed for work andcarry-ing their lunch pails.Subsequently only 11 strikers made out new applications for employment but on bothSaturday and Sunday Larke made a list of those striking employees who made known theirdesire to return to work.iiThe record is clear that the Respondent reinstated none of theemployees who had ceased work on November 17 until at least the month of December,although admitting that at least 11 of those men had executed new application forms asrequired by Harris.Only 3 strikers have been reinstated subsequently and they were em-ployed as new applicants for work.The Respondent'semployment record also proved that 3 new employees commencedwork on November 17, 2 on November 21, 5 on November 22, 12 on November 23, 8 onNovember 24, 2 on November 25, 6 on November 26, and 12 on November 27, with others8THis donviction was subsequently upheld upon appeal and the resulting fine was paid.9 To this point the parties are in almost complete agreement on the facts.From this pointon, however,a 24-hour differential develops between the testimony of the witnesses for theGeneral Counsel and those on behalf of the Respondent. Without deciding this conflict at thistime, the undersigned will, for the sake of convenience,use the dates contended for by thewitnesses for the General Counsel which are 24 hours in advance of those contended for bythe Respondent.ii Harris'testimony as to the substance of the DiStefano call was that he was merelyasked for a meeting.The undersigned believes Harris to have been honestly confused aboutthisbecause,if that had been the sum total of the call,there would have been no necessityforHarris to have telephoned Cunningham,and therefore concludes that the DiStefano callalso included the strikers'offer to return to work which alone would have required Harristo talk to Cunningham.liRespondentwas unable to locate this Saturday list at the time of the hearing. Larketestified,however,that the list was a list of those employees who had picked up their pay-checks.In view of the fact that the Respondent knew what checks had been made out, thistestimony by Larke was unimpressive.There was also a conflict between Larke and a numberof the strikers as to whether Larke refused to supply the strikers with application forms.The undersigned, however, does not believe that this conflict need be resolved. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing employed throughout the month of November. Subsequent to the 11th, and includingthose listed above, the Respondent employed 70 new men who took over from the super-visors and the employees transferred from the Philo plant.Subsequently the Board processed the petition for certification filed by the Steelworkersin its usual course, holding hearings in December and in January, and in April holding anelection at which the striking employees were permitted to file challenged ballots. As theelectionwas won by the Steelworkers by a vote of 74 to nothing, the 65 challenged ballotsof those employees who had been on strike were never opened or counted as they couldnothave affected the result of the election. Consequently, on April 11, 1952, the Steel-workers was certified as the bargaining representative of the employees of the Respondentat its Brilliant plant.B.ConclusionsThe salient facts of this case can then be sufficiently summarized as follows: Afterorganizing the Respondent's employees at its new Brilliant, Ohio, plant, UMW, a noncom-plying union, on November 15 requested recognition from the Respondent and on November17 struck the Respondent's plant effectively when this recognition was not promptly forth-coming. The Respondent's refusal to recognize UMW was based upon a private telephonecallduringwhich a claim to majority status was made by an organizer on behalf of theSteelworkers, a union which had complied with the Act. This claim was formalized on Novem-ber 19 by the filing of a petition for certification with the Board by the Steelworkers; on No-vember 24, UMW abandoned the strike and the strikers made an unconditional offer to returnto work. At the time this unconditional offer to return to work was made, only a minority ofthe strikers had been permanently replaced but the Respondent required the returningstrikers to apply for work as new applicants for employment. Thereafter the Respondentfilled the vacant jobs with new employees, failing to reinstate even those strikers who com-pliedwith the requirement that they fill out new application forms. In April 1952, the newand increased crew of employees voted unanimously in favor of the Steelworkers as theirbargaining agent. Although the strikers were permitted to cast challenged ballots at theelection, these ballots were never opened for the reason that, being a minority of the totalof the votes cast, the challenged ballots could not have changed the results of the election.Steelworkers was thereafter certified as the bargaining agent. The individual strikers filedcharges of discriminatory discharge and refusal to reinstate upon which the complaint hereinissued.Probably the single most important fact is this whole coterie of facts is that UMW hadfailed to execute the so-called non-Communist oath as required by Section 9 (h) of the Actbecause that failure disqualified UMW from making use of the processes of the Board suchas seeking Board certification, appearing upon the ballot at the election conducted on theSteelworkers'petition,or attempting to redress any unfair labor practices which mighthave been committed by the Respondent The single fact not only complicated the legalsituation created by the above simple facts but, more importantly, affected the actions ofthe various parties here involvedThis qualifying technicality permeates this case fromits beginning to its end, factually as well as legally.By reason of the UMW's failure to comply with Section 9 (h) of the Act, the Act prohibitedtheBoard from investigating or processing any matter concerning representation or anycharge of unfair labor practices made by UMW. Thus, by the terms of the Act itself, UMWwas restricted by law to self-help, i e., the strike, in all matters pertaining to representa-tion or to unfair labor practices. Thus, there was no peaceful administrative process towhich UMW could turn to secure the representation it requested from the Respondent--andfrom the effectiveness of the strike apparently was entitled to, if the desire of the employeesis to be the deciding factor. isIn addition to the above as the Respondent points out in its brief, it has not been contended,and indeed, it could not be, in view of the fact that [UMW] is not in compliance with the Act,that the strike against Respondent was an unfair labor practice strike by reason of Re-spondent's refusal to recognize [ UMW]." This is a correct exposition of the law for thereason that, as the Board could not by the terms of the Act itself find any action of theRespondent to be an unfair labor practice in regard to UMW, the strike by UMW memberscould not have been caused by unfair labor practices.With this prelude or introduction we may not turn to a consideration of the legal pointsmade in the Respondent's brief which state the Respondent's contentions as follows:12 For strike action as proof of majority status, see N.L. R. B. v Harris-Woodson Co ,179 F. 2d 720 (C. A. 4), LebanonSteelFoundry v. N. L. R. B., 130 F 2d 404 (C. A. D. C.),certdenied 317 U. S. 659,and 7-Up BottlingCo of Miami, Inc., 92 NLRB 1622. OHIO FERROALLOYS CORPORATION555In answer to the charges and the complaint it is the Company's position that-A.The Strike Called by District 50, United Mine Workers, was Unlawful andEmployees Participating Therein Forfeited all Rights Underthe N.L.R.A.B.Those Employees Who Did Not Participate in the Strike But Who Failed toCross the Picket Line and Report for Work Did Not Engage in Concerted Activityand Had no Protection Under the N.L.R.A.C.ThoseWho Filed Charges were Fronting for District 50, a Non-ComplyingUnion.D.The Board was Estopped and Foreclosed to Proceed with the Investigationof Any of the Charges and Was and Is Estopped and Foreclosed to Issue and Proceedwith the Complaint.E.The Strike was an Economic Strike and the Company Had the Right to ReplaceStrikers;ItDid Replace Substantially All of the Strikers Before the Strike Ended.F.Those Strikers Not Replaced Had the Duty to Make Written Application forReinstatement and the Company'sRefusal to Reinstate Anyone Who Did not MakeSuch Application Did Not Amount to Discrimination Under the N.L.R.A.Itisobvious that the first two contentions are entirely dispositive of the chargesand the complaint.To that extent all the remaining contentions can be consideredsecondary.Theymight be likened unto a spare tire on an automobile equipped withpuncture-proof tires.The primary or, as described by the Respondent,the "puncture proof tire"argument,whichRespondent contends is dispositive of the complaint,is that the UMW strike wasillegal and that by participating therein the individual strikers forfeited all rights to pro-tectionunder the Act. As a corollary to this the Respondent further contends that thoseemployees who did not actively participate in the picketing although not reporting for workwere not engaged in concerted activities and thus had no protection under the Act. Theseissues are without doubt the most important inthis case and will be considered here together.Respondent's argument runs as follows: UMW was striking to force the Respondent torecognizeitas the exclusivebargaining agentof its employees in the face of a conflictingclaim for such recognition made by the Steelworkers; that under the doctrine of the MidwestPiping and Supply Company case, 63 NLRB 1060,itwould have been an unfair labor practicefor the Respondent to have recognized UMW under such circumstances so that the strikewas, in fact, to force the Respondent to commit an illegal act; and so, the object of thestrike being illegal,the strike itself was illegal and the employees participating thereinwere engaging in an illegal act and thus placed themselves beyond the protection of theAct and subject to discharge at the discretion of the Respondent.In support of this con-tention the Respondent cites among others,such well-known cases as N. L.R. B. v. Fan-steelMetalurgical Corporation, 306 U. S. 240; Southern Steamship Company v. N. L. R. B.,316 U. S. 31; N. L. R. B. v. Sands Mfg. Co., 306 U. S. 332; American News Co., 55 NLRB1302; N. L. R. B. v. Brashear Freight Lines, Inc., 119 F. 2d 379; and Thompson Products,Inc.,72 NLRB 886. All of these are cases which hold a strike to be illegal because eitheritspurpose was to force the employer to commit some act prohibited by statute such asgranting a wage increase in violationof the WarEmergency Act or recognizing a unionin violation of a previous certification of another union by the Board;or else because themethods used by the strikers were unlawful such as striking in violation of the mutinystatute,as unlawfully seizing private property,or violating the Union's own "no strike"agreementThese cases have held such conduct to be so violative of lawful conduct as toremove those participating therein from the protection of the Act.In analyzing this contention we must start from the premise that a strike for recognitionis a legal strike.is This remains the rule even though the strike is conducted by a noncom-plying union because the compliance sections of the Act only disqualifies such a union fromutilizing the procedures of the Board but does not make action by such a union illegal.is Howland Dry Goods Company, et al., 85 NLRB 1037, enfd. 191 F. 2d 65 (C. A. 2); ThayerCo., 99 NLRB 422.See also Senate Report No.105 on S. 1126 at p.22 where it is stated:"It is to be observedthat the primary strike for recognition (without a Board certification)is not prescribed."See also the House Conference Report No. 510 on H. R 3020 which contains these state-ments: "It is to be observed that the primary strike for recognition(without a Board certifi-cation)was not prohibited."Thus even the 1947 amendments did not make a strike for recognition illegal. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDThus, if the strike is to be found unlawful as claimed, that finding is due solely to the con-flicting claim to majority status made by the Steelworkers at or about the time of the strikeand not because the purpose or method of thestrike was illegal.Respondent appears to argue that the strike on November 17 was illegal from its inception.Let us analyze this a moment.The facts show that the strike began at 6 a. m. on November17,11 hours before UMW received even its first intimation that the Steelworkers, or anyotherunion,claimed any interest in the plant. This was before the first information UMWhad, or could have had, of the Steelworkers alleged interest in representing the employeesfor that claim had only been made previously in a private telephone conversation from theSteelworkers'organizerto Harris on November 15 but Harris did not convey notice of theSteelworkers' claim to UMW until he dictated his letter of November 15 in which he refusedrecognition to UMW because of conflicting claims. Respondent makes no claim that UMWknew of the conflicting claim before the commencement of the strike but meets the issuehead on by contending in its brief that its own knowledge--not UMW's or the strikers--wasall that was needed to make the strike illegal. Thus the Respondent's argument leads to theanomalous result that UMW and the individual strikers were committing an illegal act bystriking because of an unsupported claim conveyed in a private telephone conversation bySteelworkers'organizer to Harris of which neither UMW nor the strikers individuallycould have knowledge until one or the other of the parties to this telephone conversationchose to reveal it. So an otherwise legal strike would appear to become an illegal strikeat the whim of private parties other than the actor himself- -or more specifically on whetheror not either Harris or the organizer subsequently chose to reveal the telephone call andthe claim there made. This would appear to be a most tenuous demarcation between legalityand illegality. Suffice it to say that this contention goes far beyond the holding of any of thecited cases in each of which the striking union knew that its purpose was contrary to con-gressional statute or that its methods violated private property rights at the time the strikebegan. In the Thompson Products case the strikers knew of the previous Board certificationand in the Midwest Piping case all parties recognized the competition between unions.To now extend the Midwest Piping doctrine by elimination of the necessity of knowledgeof the adverse claim wouldappear notonly to be contrary to established precedents butalso to well-recognized general principles of the common law. Thus, the undersigned musthold that the UMW strike of November 17 was legal at its inception.A contrary holding would place a union and its members completely at the mercy of anunscrupulous employer working in cahoots with an equally unscrupulous business agent ofanother union who might well fabricate a conflicting claim to representation for the verypurpose of illegalizing an otherwise legal strike so as to subject the individual strikersto dismissal for their own particular purposes. Surely the sponsors of this Act who em-phasized that the Act freed the individual employees from the domination of both unionsand employers could have intended no such result.14 Therefore, the strike of November17 began as a legal strike for recognition and, as such, was a protected concerted activity.The question then arises as to whether it became illegal thereafter Under the reasoningset forth above, the first occasion when this transformation might have occurred was about7:30 a. m. November 17, when President Cunningham informed UMW that the Respondentcould not recognize it because of the claim made by the Steelworkers. At this time he'addedthat he had legal advice to the effect that the strike was illegal. Now UMW had come intopossession of the knowledge of the conflicing claim, the information which the Respondentmaintainsmade this strike illegal Does the acquisition of that knowledge transform thelegalstrike into an illegal one? The undersigned believes not. True, UMW now had theinformation that the Steelworkers claimed some interest, that it had made a claim orallyover the telephone to Harris that it represented a majority of the Respondent's employees.However,men with as much experience in labor relations affairs as Harris had well knowthatunion organizers,as a class, are notoriously optimistic in making oral claims tomajority representation especially when there is nothing formal or binding in their methodof making such a claim.Harris might even have recognized that organizers as a class havebeen known to bluff on occasions when conceivably a bluff might help out his own union.Respondentknewthat this claim made over the telephone amounted to little or nothing,at least until such time as a petition for certification had been filed with the Board,if ever.As itwas so perturbed over the "mass picketing" by thestrikers around its plant that itsought injunctive relief therefrom on the very first court day after the picketing began,themass picketing should have caused Respondent to quaere the bona fides of the Steel-workers' claim and indicated to it as a reasonable man that there might notbe too much14 There is in this record not one iota of evidence of unscrupulousaction by any of theparties here involved. The above statement is supposititious only. OHIO FERROALLOYS CORPORATION557substance in the Steelworkers'claim.Due to the informality of the claim and to the myriadof possibilities as to possible future action,or lack thereof,itwould hardly seem logicalthat the UMW legal strike should be transformed into an illegal act merely because someoptimistic organizer for some other union had made some questionable informal claim thathis union represented a majority of the employees.If the rule is to the contrary,then anysuch optimistic--or unscrupulous--business agent holds the power to delay recognition ofa majority union indefinitely and is thus possessed of the ability to thwart the desire of theemployees.Surely the framers of this legislation who professed publicly to be so anxioustocurtail the powers of unscrupulous labor leaders could have intended no such resultsfrom their legislation. So the undersigned is constrained to hold that even the knowledgeof the Steelworkers'claim did not transform the strike of November 17 into an illegal act.The next question,of course,iswhether this strike,legal at its inception,became illegalupon the formal filing of the Steelworkers'petition with the Board and the UMW's knowledgethereof on November 19. By the formal filing the Steelworkers indicate more clearly thatthey considered that a real question concerning representation existed at the plant. Now atleast Respondent is faced with two apparently bona fide claims to the right to representation,one evidenced by a full-fledged and effective strike by UMW and the other dignified by theformal filing of the petition with the Board.However,again experienced labor men likeHarris recognize that,as a practical matter, things beyond number can and, more oftenthan not, do intervene between the filing of a petition and a final determination of the ques-tionposed by that petition.This is a universally recognized phenomenon.Among othersSteelworkersmight withdraw the petition or the Regional Director might dismiss the peti-tion based upon the Steelworkers'inability toshow the requisite 30-percentmembershipin the plant,the administratively determined prerequisite for the processingof any suchpetition.As a matter of fact, by November 19 the strike had been going on long enough sothat the Respondent knew that 58 out of its 79 employees had ceased work in concert inorder to force the Respondent to recognizeUMW. It knew that on thisshowing Steelworkerscould not make the requisite showing of interest to prevent having its petition dismissed un-less some of the replacements or some of the strikers executed cards for the Steelworkers.Men experienced in labor relationswould know that therewas more thana probability thatthe Steelworkers'petition would be dismissed on the ground that no real question concerningrepresentation existed at the Respondent's plant because the facts indicated the unlikelihoodthatSteelworkers could show the requisite membership in the plant so as to be able tocreate a bona fide question concerning representation.In view of the difficulty the Steel-workers would have in even making a showing of interest,how couldSteelworkers be ex-pected to secure a majority vote in any election? Is the mere filing of such a petition forcertification then to be the catalytic agent by which a legal strike for recognition is trans-formed into an illegal act? The undersigned is forcedto hold that,at least in a case suchas this where it is so highly questionable whether the petition in fact raised a bona fidequestion concerning representation,this filing creates no transformation from a legal toan illegal strike.Otherwise a majority union or the individual members thereof are againat the mercy of the unscrupulous.Again the interest of the employees themselves appearsparamount.The Board in the William Penn Broadcasting Company case,is recently modified theprinciples of the Midwest Piping doctrine as follows:In conformity with these views,we conclude that the pendency of a petition for certi-fication imposes no duty upon an employer to refrain from continuing exclusively torecognize and deal with an incumbent bargaining representative,such as we havehere,unless the petition has a character and timeliness which create a real questionconcerning representation.Althoughwe are not here dealing with an incumbent union situation,the principle isequally applicable in a case like this where it is almost mathematically demonstrablethat the filing of the petition fails to raise any bona fide question concerning representation.In order to sustain the Respondent's contention here,the undersigned would have to extendtheMidwest Piping doctrine far beyond any of the cases cited in the Respondent's brief.Since the decision of the Ninth Circuit Court of Appeals in the Flotill is case and the Board'sdecision in the William Penn case,it appears that the Midwest Piping doctrine may be modi-fied--but not extended.is 93 NLRB 1104.16 180F. 2d 441. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the mathematics facing the Respondent in this situation,it is extremely doubtfulthat any question would have been raised if the Respondent had recognizedUMW asrequestedand even more so that the Respondent could have been held to have committed any unfairlabor practice by such recognition.A reasonable man could hardly have come to the con-clusion that the Steelworkers'claim raised any question concerning representation at theRespondent's plant.Nor does the fact that the Board ultimately certified the Steelworkers as the bargainingagent for the employees at the plant militate against the above because of the fact that thiscertification resulted from the vote of an entirely new and different crew of employees thanthose who had been employees in November 1951. Those employees who ceased work con-certedly for the purpose of securing the recognitionof UMW astheir bargaining agentremained employees throughout the dispute for the reason that they had ceased work "asa consequence of, or in connection with,a current labor dispute"and thus retained theirstatus as employees of the Respondent under the definition of "employees"contained inSection 2 (3) of the Act. Moreover, these striking employees were permitted to vote chal-lenged ballots only at the election.These challenged ballots were never opened or countedfor the reason that the new crew then working for the Respondent was numerically largerthan the group of strikers and voted unanimously for the Steelworkers.Thus, the challengedballots of the strikers were not opened being numerically insufficient to change the resultsof the election even though unanimously cast for UMW.During his oral argument the General Counsel argued that the purposeof the November 17strike was changed on November 19 when UMW learned that the Steelworkers'petition hadbeen filed.For at that time UMW offered to return all the strikers to work if the Respondentwould assist in securing a quick Board election and, if the Steelworkers lost that election,a privately conducted election whereby UMW could prove its majority and secure recognition.But this suggestion was rejected by the Respondent on the ground that it would not reinstatetwo employees who had been convicted of an assault upon a nonstrikingemployee. TheGeneral Counsel maintained that UMW thereby abandoned its demand for recognition andthat the strike continued thereafter in order to prevent the discharge of these two employees.This argument is ingenious but unconvincing to the undersigned who, upon these facts, canonly hold that perhaps the reinstatement of the two employees involved was added to thepreexisting demand for recognition at this time but cannot hold that the demand for recog-nitionwas abandoned at that time.Both demands,however, were abandonedwith the end ofthe strike and the offer of the men to return to work without the two aforementioned indi-viduals on November 24.Therefore,inkeepingwith the publicly professed purposes of this Act to protect therightsof the individual employees,theundersignedmust find that to and including thedate the strike ended,the strikeof UMWfor recognition was an4 remained a legal strikeand a protected concerted activity upon the part of the individual employees who concertedlyceased work in order to secure recognition of UMW as their bargaining agent.Thus, theRespondent's primary contention is faulty and therefore does not determine this case.We then arrive at the question as to what kind of a strike this was.The undersignedagreeswith the Respondent,as noted above, that the strike of November 17 was, due toUMW's failure to comply with the Act,an economic strike. In such a strike an employerisentitled to replace the strikers permanently during the course of the strike but, uponan unconditional offer to return to work by the strikers,the strikers are entitled as amatter of right to those jobs remaining unfilled at the time of such offer. 17The Respondent's brief states that "it did replace substantially all of the strikers beforethe strike ended." This contention,however, does not jibe with the Respondent's own ad-mitted employment records.These employment records of the Respondent prove that the Respondent filled 40 jobson and after November 25, 1951.18These records show further that 8 men went to workon November 24 but whether before or after the strike offered to return is not clear. How-ever,as the General Counsel had the burden of proof on this point, the undersigned isbound to conclude that these 8 positions were filled before the offer was made.Thus, whenthe strikers made their offer to return to work,there were 40 unfilled jobs available forthem and to which, under the law,theywere entitled to be reinstated as a matter of right.ilUnion BusTerminalof Dallas, Inc.,98NLRB 458; Tyrrell County Lumber Company,101 NLRB 155.i8As only2 positions were filled by the Respondent on November 25, it is apparentthat the24-hour differential between the Respondent and theUnion as to whencertain events occurredwould thus affect only 2 positions. OHIO FERRO ALLOYS CORPORATION559The undersigned perceives no reason to break these 40 positions down according to jobclassifications in view of the Respondent's uncontradicted testimony that it was employingunskilled labor only and that the plant was so new that it was still in the "shakedown"stage so that these unskilled employees were being shifted practically daily from one jobtoanother as circumstances required.Hence it is clear that any production man coulddo any of the jobs involved here and that job classifications under these conditions aremeaningless and unnecessary.The Respondent maintained that prior to the end of the strike it had interviewed a numberofmen and upon the strength of those interviews had hired them for a definite future date,a date which proved to be after the strike.The Respondent contends that these positionsmust be considered as having been"permanently filled"as of the end of the strike. Fromthe employment records the number of such positions herein involved is four.19Due to thevicissitudes of fate these days and to the uncertainty as to whether those men who had beeninterviewed would ultimately actually assume the position for which they were hired, theundersigned believes that the only strikers who can be considered to have been"perma-nentlyreplaced"are those whose jobs were actually filled by a permanent employee atthe end of the strike.Nothing else would amount to permanent replacement.Thus,at the time of the strikers'offer to return to work, 40 jobs remained unfilled inthe Respondent's plant to which the 58 strikers were entitled to be reinstated.In regard to the 58 returning strikers,the Respondent says in its brief:"Those strikersnot replaced had the duty to make written application for reinstatement and the Company'srefusal to reinstate anyone who did not make such application did not amount to discrimi-nation."At the time of the offer to return to work, the Respondent informed the returningstrikers that it would require new application forms from each of them which would begiven the same consideration as those of all other applicants for employment and, whenobjection was made that this would make the strikers into applicants for employment insteadof employees,the Respondent answered that the returning strikers would be treated just asthough they had never been in the plant before.if the strike of November 17 had been, in fact, an illegal strike as in the Fansteel case orthe Fafnir Bearing Company case, m then the Respondent's positiotr might welihave beena correct exposition of the law applicable to the situation.But, as found above,this strikewas not illegal.Thiswas a legal strike for recognition and employees who ceased work inconcert did so as a consequence of, or in connection with, a current labor dispute and thus,by the terms of the Act(Section 2(3)) remained employees of the Respondent entitled toreinstatement as a matter of right to the 40 positions remaining unfilled at the time oftheirunconditionaloffer to return to work.Thus, while the Respondent had an absoluteright at its discretion to replace these economic strikers permanently during the periodof the strike,21itenjoyed no right to exercise Its discretion under the circumstances hereexisting to reduce the returning strikers from their status of"employees" to the status of"applicants for employment"or to force them to compete against the labor market forthese 40 open positions.Of course,the strikers would have had to compete against themselvesfor the 40 positions and the Respondent could pick and choose among them so long as itexercised its discretion in a nondiscriminatory fashion. If an employer at its discretioncould reinstate those among the strikers whom it wanted to keep in competition with thelabormarket,then Section 2 (3) of the Act is meaningless.By thus demoting the returningstrikers(or returning employees)to status of "applicants for employment"whose appli-cationswould be considered along with those of all other applicants for employment at thediscretion of the Respondent,the Respondent,in effect, deprived the returning strikersfrom their status of employees and in violation of the Act dischargedthem.As the TenthCircuit Court of Appeals in N. L. R. B. v. Shenandoah Dives Mining Company so succinctlysaid:"This constituted an unfair labor practice." :sThus as employees,the strikers were under no duty to file new applications for employ-ment as claimed by the Respondent.Subsequent events proved that the returning strikershad little, if any, chance to regain their employee status upon Respondent's exercise of itsdiscretion among all applicants for employment because the Respondent hired none of thereturning strikers--not evenany ofthe 11 who submitted to the Respondent's illegal reduc-i9 Again the records prove that the Respondent had only interviewed four men prior to theend of the strike who actually commenced working after the end of the strike.2073 NLRB 1008.n N. L. R.B. v. Mackay Radio and Telegraph Co., 304 U. S. 333.22 See also Kansas Milling Co.v.N. L. R.B., 185 F.2d 413 (C. A. 10),and Clausen d/b/aLuzern Hide and Tallow Company, 89 NLRB 989, enforced 188 F.2d 439. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDLion of their status by filing new application forms--until long after the 40 positions herein question had been filled by completely new applicants for employment.Although these 58 strikers had been satisfactory employees until the time of the strike,the Respondent employed a 100 percent new crew.Even at the time of the hearing the Re-spondent had only reemployed 3 of the strikers.Such an exercise of discretion would hardlyseem to have been nondiscriminatory.Respondent also maintained that those employees who ceased work but did not participatein the picketing were not "acting in concert,'and thus fell outside the protection of the Act.The short answer to this is that these individuals were acting in concert when they ceasedwork--which is sufficient under the Act.Respondent further objected to five named individuals for specified reasons.The ob-jectionsmade to Edward Dolezal and Richard Bechtel have been decided adversely to Re-spondent in the preceding paragraph.Respondent objectedto Andy Klikaon the ground that he was a supervisor and thus beyondthe purviewof the Act.Respondent's position here is justified by Klika's own description ofhis duties.The complaint accordingly will be dismissed as to him.As to Edward Smith.Respondent contended that he entered a hospital a week prior to the strike and never reportedback for work during or after the strike.Thisbeing true accordingto Smith's testimony, hewill also be dismissed from the complaint.As to MikeMoran, Respondent claimed and provedthathe had been discharged for absenteeism prior to the strike.So Moran will also bedismissed from the complaint.In addition to the above-described"puncture proof tire"arguments,the Respondent has afewminorargumentswhichrequire a few words.The Respondent contended that the in-dividuals here should not have been permitted to file their individual charges of discrimi-nation based upon the Respondent's "refusal to reinstate each of them because they weremerely "fronting"for a unionwhich hadnot compliedwith the Act.It should be noted thatthe charges filed by these individuals referred exclusively to their own individual right toreinstatement to their jobs.There is nothingin any ofthe charges referring to rights ofUMW, if any. Thus it isdifficult to discern just how these individuals attempting to claimrightswhichwere exclusively their own personal rights can be said to have been "fronting"for anyone except themselves individually.The evidence does show that one of the claimantshere had been elected presidentof UMW Local at theplant and assumed a rather leading rolein instigating the investigationwhichresulted in the issuance of this complaint.it also showsthat the field examiner for the Board took statements from some, if not all,of the com-plainantsatUMW hall.And furtherUMW recordswere used to secure the names of otherindividualemployeeswho mightindividuallycare to file a charge.In the debates on theActmuch wassaid to the effect that noncomplying unions only were penalized by the com-pliance sections of the Act but that all individual rights had been zealously not only protectedbut enlarged.According to its sponsors the rights of the individual had been made of para-mount importanceby theamendments.Thus it wouldseem that a very strong case of -front-ing" would have to be made out before Section 9(f), (g), and(h) of the Actshould be read insuch a fashionas to holdindividuals,as well as labor organizations,disqualified from theuse of Board procedures under the above-quoted sectionswhichby their phraseology relateexclusively to labor organizations.Any such interpretation of the above sections appears tothe undersigned to be farbeyond hispoweror duty. Another,and a different,problemwould have arisen ifthese individualshad been attemptingby indirectionto secure some rightfor UMW which it could not havesecured by itself by reason of its noncompliance.However,underthe factspresented here,the undersigned cannot, for a variety of reasons,hold that theclaimants here, orany of them,were "fronting" for UMW.The Respondent's next argumentis that theBoard was "estoppel and foreclosed to proceedwith theinvestigationof any ofthe charges was and is estopped to issue and proceedwith thecomplaint" by reason of the fact thatitproceeded to process the Steelworkers'petitionfor certificationand subsequently, in fact,certified the Steelworkers.This claim of estoppeland foreclosureof the Boardin its protectionof publicrights has been decided adversely tothe Respondent's contention here too often to require further comment.In conclusion the Respondent also argues that the object ofthe Act isto stabilize and har-monize labor relations and that a Board order reinstating the claimants here would disruptitsalreadyestablishedgood relationship with the Steelworkers.Unfortunately this is truealthough the argumentitself isnot convincing for the reason that the more coerced anddocile the employees are in a plant the more applicable the Respondent's argument. Theresult is unfortunatehere forthe undersigned is convinced from the Respondent's laborrelationshistory thatit is not antilabor.Nor does the undersigned believe that the Respondentwas intentionally antiunionin the instantproceeding. The undersigned does believe that theRespondent,faced withthe maze ofthe technicalities in theAct in the hurryand the excitement OHIO FERRO ALLOYS CORPORATION561of the strike situation,honestly but mistakenly selected a false turn thus coming to the con-clusion that the strikewas illegal and the strikers no longer employees. This honest errorhas had,and will continue to have,unfortunate results for all three of the parties hereininvolved:The UMWemployees,the Steelworkers who replaced them, and the Respondent.The undersigned does not like the confusionwhich is boundto result anymore than theRespondentwillbut,if the Act isto be enforced as written, then the UMWstrikers areentitled to and mustbe reinstated.The undersigned,therefore,holds that the Respondent's requirementthat the returningstrikers file new applicationsand at the Respondent's discretion be considered in commonwith allother applicantsfor employment from the wholelabormarket just as though theyhave never been in the plant beforewas a violation of the rights of suchreturningemployeesunder Section 2(3) of the Act and that the Respondent thereby failedand refused to reinstatethese employeesto the40 vacant positions in order to discouragemembership in the UMWin violation of Section 8 (a) (3) and 8 (a) (1) ofthe Act.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above, occurring in connectionwith the operations of the Respondent described in section I, above, have a close, intimate,and substantial relation to trade,traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flow of com-merce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill berecommendedthat the Respondent cease and desist therefrom and take certain affirmativeaction which the undersigned finds necessary to effectuate the policiesof the Act.It has been found that the Respondent on November 24, 1951, discriminated in regard to thehire and tenure of employment of those employees listed in AppendixA attached hereto byfailingand refusing to reinstate them to the 40 positions at the Respondent's plant thenunfilledwith the result of discouraging membershipin UMW.The undersigned will, there-fore,recommend that the Respondent offer to those employees listed in said Appendix Aimmediate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,until the said 40 positionsare filled.The undersigned will also recommend that the Respondent make these individualswhole for any loss ofpay they may have suffered byreason ofsuch discrimination by paymentto them as a group of a sum of money equalto that which 40 of themwould have earned aswages from November24, 1951,the date of the Respondent's discriminationas to them, tothe date of the offer of reinstatementto 40 ofthem less the net earningsof 40 of the em-ployees there listed during such period in accordancewith the formula set forth in F. W.Woolworth Company, 90 NLRB 289.This fundthen will be divided among all the strikers inaccordance with their individual rights thereto.Upon a consideration of the record as a whole,the undersigned is convincedthat theRespondent's discrimination in refusing to reinstate the strikers, though due to an honestmistake, indicated an attitude of opposition to the purposesof the Actgenerally.In order,therefore,tomake effective the interdependent guaranteesof Section 7 of the Act, therebyminimizing industrial strife which burdens and obstructs commerce, and thus effectuatethe policiesof the Act, it will berecommended that the Respondent cease and desist from inany manner infringing upon the rights guaranteed in Section7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record, the undersignedmakes the following:CONCLUSIONS OF LAW1.By discriminating in the hire and tenure of employment of those employees listed inAppendix A by refusing and failing to reinstate 40 of them on November24, 1951,therebydiscouragingmembership in a union of their own choosing and thereby interfering with,restraining,and coercing employees in the exercise of the rights guaranteed in Section 7of theAct, theRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) and 8(a) (1) ofthe Act.2.Theaforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.)